Morton H. Hollander: May it please the Court. Before I get into -- on my argument, I would like to spend two or three minutes to shed some additional light on two other questions that were asked from the bench during the course of petitioner's argument. The Chief Justice asked whether there was any other means of transportation available to soldiers like Seabourn or whether they had to rely almost exclusively on transportation afforded by the army. The record -- there are two places in the record at pages 16 and at pages 22, it definitely establishes -- definitely establishes that there was other transportations available, that there was taxi cab transportation available. That there were -- that -- and that indeed on the day in question, Seabourn, the driver who later took out the army vehicle at night and his two companions had utilized the services of the cab and they already had that very afternoon. The -- the other factual question that was asked was by Mr. Justice Harlan who wanted to know whether there was any evidence as to whether or not Stiles knew that Seabourn was drunk at the time that he took the vehicle off the post or has been drinking. I -- I should like to point out that there is some slight evidence with what -- there was considerable evidence on that sort in Sergeant Stiles' affidavit, which as my adversary has correctly pointed out. It was stricken from the record on his motion at the trial court. For that reason, I will not discuss its content. However, there was other information that was -- there was other evidence that was properly admitted at page 17 of the record which indicates that during the daytime, Seabourn was not drunk. That information is set forth in the first full paragraph at the top of page 17 of the record. However I should like to point this out, that we do not believe that the question as to whether or not the Government was negligent or as to whether or not Sergeant Stiles was negligent in entrusting a vehicle to Seabourn is at all before this Court at this time. This case and the complaint in this case is not predicated on the allegation that the Government was negligent because Sergeant Stiles negligently entrusted a vehicle to Corporal Seabourn. The allegation in the complaint is limited exclusively -- exclusively limited to the asserted negligence on the part of Seabourn in operating the vehicle after he had obtained it. And obviously, since that is the only issue of negligence which was raised by the complaint, it was the only issue of negligence with respect to which the Government put on any defense. It was the only issue of negligence of course which was with respect to which the Government found it necessary to cross-examine it. It was the only issue tried by the Court, that is the issue as to whether or not, Seabourn himself was negligent. And of course, it was the only issue with respect to which the trial judge made any specific findings. That was never raised in the Court of Appeals. It wasn't even mentioned or suggested in the petition for certiorari in this Court. And we think for those reasons that petitioner actually stopped from asserting at this time as he does in the last part of his brief that this case presents the additional question or suggests that this other avenue of governmental liability that is -- that perhaps the Government was liable in entrusting the vehicle and to -- perhaps the Government through Sergeant Stiles was negligent to entrust and liable in entrusting the vehicle to Corporal Seabourn. That has never been in the case. The first time it came into the case, the first time it succeeds upon was in the petition as we come in here. We believe this case actually boils down to this simple proposition reflected by this very brief summary which I am about to give of the operative facts involved. Seabourn, a soldier stationed at Guam, was given a pass so that he could be relieved completely from his military duties for a day or so. He took advantage of that pass and went to the town during the daytime and as I have pointed out, hired a cab with two of his companions during the daytime spending his day -- spending his day in town completely removed from any connection with any official governmental -- with any official governmental duty, completely disassociated from the performance of the routine military mission normally assigned to him in which he was discharging when he was not out there. He spent the whole day on passing town, came back at night and then obtained possession of this vehicle which both courts found, he had obtained in an unauthorized fashion for a use not permitted by the army regulations, for a use not permitted by his superior officers and for a use not permitted by the trip ticket which he used in order to remove the vehicle from the post. Having obtained that vehicle, he went out with his two companions on a drinking spree. He was, as the evidence shows that he -- that he was -- there was overwhelming evidence the courts pointed out, that he was very seriously intoxicated at the time. While on that intoxicated state, he went joyriding with this vehicle and crashed into the car in which petitioner was sitting. Now we believe that under that basic factual setup. No court -- no court in the land has and we do no think that any court in the land should hold that the employer of -- the employer of the person who, on a day-off, takes unauthorized possession of an employer's vehicle, uses it for a purpose prohibit -- uses it for a purpose prohibited by his employer, uses it for a purpose in no way connected -- in no way connected with the discharge of the duties assigned to that employee in the scope of his employment.We believe that under that factual setup, no court in the land has and no court in the land should uphold the employer liable under a theory of respondeat superior. The touchstone of which and the chief criterion which must be met is performance of some business on behalf of the employer. That of course is the -- the essential, the logical, the only rational justification for imposing vicarious liabilities on an employer not for his tort but for some tort committed by his employee. That justification is that the employee at the time was performing some work of interest to the employer was in some way performing some duty the employer had assigned to him and for that reason, the courts have always imposed this respondeat superior liability which compels the master to answer for the tort of the service committed by the servant while the servant was acting within the scope of his employment and while the servant while then acting was actively discharging some business of the employer. Now that same traditional -- that fundamental concept of respondeat superior was not -- was not ignored by Congress when they've taken the -- the Tort Claims Act to the contrary. Congress used very precise language to make absolute and certain that that in our concept of respondeat superior would be transplanted into the Tort Claims Act, so that the United States, under the Tort Claims Act can be held liable only -- only where its employee has committed a tort while he was acting within the scope of his employment.
Earl Warren: Mr. Hollander, if your facts will change somewhat to this effect, if it was the custom for about 18 months at that camp to permit the enlisted personnel to use the trucks after the regular working hours in a day for the purpose of going to this limited places of amusements such as this camp. And if this man drank as many servicemen do at such --- such places and had this accident, would you say that that would change the situation?
Morton H. Hollander: I -- I should not think, Your Honor, that that would affect a governmental immunity from liability. I think that in that situation, if the employee even though specifically authorized to use the vehicle was using it on a personal purpose, was using it for his own convenience, for his own pleasure, was using it for a reason which in no way furthered the official military duties to which he has been assigned, I think that in that situation there -- there still would not be liability under the respondeat superior theory of liability which is predicated -- which is predicated. Every court passing on the problem has held on the employee's performance of a function of interest to his employer. The employee must at the time be furthering his employer's interest. There may be other addends of liability under which a private employer may, in a situation which the Chief Justice puts, be held liable. There is in California for example a permissive use statute. Under that statute -- under that statute, it is possible for an employer who authorizes an employee to use the employer's vehicle to be held liable for the negligent operation of that vehicle even though the vehicle was not being operated within the scope of the -- of the employee's employment. Indeed it is possible under the permissive use statute in California and we point out in our brief in about nine other states for the owner of the vehicle after having authorized its use by some other person to be liable for its negligent operation even though the person whose use is authorized had no employment relationship whatsoever to the owner. It can be a friend or any -- anybody to whom their vehicle was entrusted. Under the permissive use statute theory of liability, it is possible beyond the respondeat superior scope of employment field to fasten liability on the owner of such a vehicle. I would like to point this out that California recognizes the sharp distinction between that type of liability which perhaps, Your Honor, has in mind and the normal respondeat superior liability where the employer may be held liable only where the employee is furthering employer's business or acting within the scope of his employment. California in fact limits the liability of the owner of the vehicle under the permissive use statute theory of liability to $5000 for personal injuries.
Speaker: What -- under that permissive --
Morton H. Hollander: $5000, Your Honor.
Speaker: Does the permissive use statute -- up in California apply to an employee?
Morton H. Hollander: Does it apply to the employee?
Speaker: To an employee.
Morton H. Hollander: Oh yes, Your Honor, it is possible in California for an employee who is not acting within the scope of his employment but who is authorized to drive his employer's vehicle to expose the -- his employer-owner of the vehicle to liability --
Speaker: If he --
Morton H. Hollander: -- for his negligence not to --
Speaker: Whether he deviates from his instructions?
Morton H. Hollander: Well, no matter what he does with the vehicle, the employer can authorize him to take the vehicle out for purely personal use. He can authorize him --
Speaker: Well, is he authorized --
Morton H. Hollander: -- in fact to go out and get drunk with the vehicle.
Speaker: He authorized him to take it out for business use and the employee use it for his own -- of his recreation.
Morton H. Hollander: Well then, we are confronted by the traditional, the -- the problem which has plagued the courts in the traditional distinction between a frolic or detour. We have to determine whether or not it's deviation --
Speaker: Well I -- I understood your -- followed to say that in California a detour or deviation can be a purpose for which this vehicle was given to an employee or another person, a stranger, applied and that the owner of the vehicle would be liable under that because he had permitted to use of it.
Morton H. Hollander: Well, that's under this permissive use statute. There -- may be -- I'm not quite sure what my opponent was referring to, Your Honor, but I think when he was making that argument, he was referring to the type of liability which is imposed upon the owner of a vehicle not because of any employment relationship between the owner and the driver, not because the driver was acting within the scope of his employment, but which is imposed on the owner only as an incident of ownership of the vehicle and having authorized its use he's held liable. I should like to point this out to Your Honors that --
Speaker: Well then how -- how do you distinguish the --
Morton H. Hollander: Well at that type of liability, Your Honor, this permissive use type of liability is not recognized by the Tort Claims Act. That is the type of liability which the express wording of the Tort Claims Act precludes because the Tort Claims Act is in terms limited to the act of an employee of the Government acting within the scope of his employment. That's the fundamental precondition of liability that runs throughout the entire Act. Once you show that the employee has acted outside the scope of his employment --
Speaker: Is there --
Morton H. Hollander: -- as we think we definitely established in both courts below, then, it is impossible to rely in any other theory of liability even though it might be available to a private plaintiff under state law.
Speaker: Were these cars -- were this soldier refreshed himself off limits or?
Morton H. Hollander: I've got no one as being off limits, Your Honor, there's nothing in the record that indicates that there were. A number of them were in the town of Agana insofar as I know, the term is not off limits.
Speaker: Well, what do you -- what do you say to your opponent's argument that he was acting in the scope of his employment by improving the morale even though it took the form of compromised refreshment.
Morton H. Hollander: Well, I think that illustrates the extent to which my opponent is willing to abandon the conventional respondeat superior test and substitute in its stead simply because this particular driver was a soldier, to substitute in its stead because this particular driver was a soldier, a totally unprecedented type of liability. Of course every employer --
Hugo L. Black: Why -- why is that an unprecedented kind of liability?
Morton H. Hollander: Because no employer has ever been held liable in this country under the theory of respondeat superior in circumstances of this sort where an employee takes the employer's car out on a personal mission, uses it for drinking and joyriding and has an accident. No court has ever held any employer liable under those circumstances.
Hugo L. Black: There are --
Morton H. Hollander: Every --
Hugo L. Black: -- there are many (Inaudible) I think. I happen to note some of them that's -- have camps for their employees. They transport their employees to those camps solely for recreational purpose. If they had an accident, and run over someone, would they happen to be liable?
Morton H. Hollander: Oh, that is not this case, Your Honor. I have no doubt, Your Honor, that if the Fort Belvoir -- the commanding officer dispatched a group of soldiers in the evening with an authorized truck driver, an authorize truck and sent them into a camp to attend the U.S.O. Dance, I have absolutely no -- that -- that if there was negligent operation of that truck that the Government --
Hugo L. Black: Suppose instead of turning an authorized truck driver, he just turned it over to half-a-dozen of them, say, even let either one driver that wished it to drive?
Morton H. Hollander: If -- if --
Hugo L. Black: This is that we don't have -- we -- we send out people on this trip for recreational purpose. And if --
Morton H. Hollander: If the --
Hugo L. Black: And one of the drivers who didn't start off with it runs over somebody --
Morton H. Hollander: If --
Hugo L. Black: -- would they be liable?
Morton H. Hollander: I think Your Honor, that's an entirely different situation. If the trip is one actually authorized --
Hugo L. Black: Would that then (Voice Overlap) --
Morton H. Hollander: -- the army regulations allow use of --
Hugo L. Black: Then you get back to the question of authorization.
Morton H. Hollander: Well the army regulations, Your Honor, I think it's critical because the army regulations do allow the use of army vehicles, they do allow expressly use of army vehicles within the discretion of the commanding officer where the army vehicle is going to be put to some recreational use which has been approved by the army, organized by the army, and is supervised by the army, and controlled by the army.
Hugo L. Black: Well now you are raising a question which is not, as I understand it, whether you're acting in the line and scope of his employ. That you are there raising the question that he -- there was no authorized use for recreational purpose? That I don't understand.
Morton H. Hollander: Well, I -- I think they dovetail, Your Honor, I think they dovetail because --
Hugo L. Black: Well, suppose this was authorized, let's suppose that his statement was true and full --
Morton H. Hollander: And let us suppose the situation, Your Honor, where he was authorized to go out and get drunk and go to anywhere.
Hugo L. Black: No. We don't have to suppose he is authorized to get drunk. Let's suppose he was authorized to take the car out, to go on a recreational trip to take half-a-dozen others if he wanted to and one of them could drive and that's customary. And they then run over somebody. Would you say that he was not acting within the line and scope of his employment if he's authorized by the commanding officers to take that trip for that purpose?
Morton H. Hollander: I -- I think, Your Honor, mere authorization, standing by itself, will not enable a quick or an easy answer to that problem. There -- there are many other circumstances which would have to be taken into account.
Hugo L. Black: Would it be governed by state law or federal law?
Morton H. Hollander: Well basically, we take the position that the question of scope of employment the -- the general question of the employment of the relationship between the United States and its employees, federal or civilian as this Court held in the Gillman case, as this Court held in the Feres case, as this Court held in Standard Oil in 332 U.S. We take the basic position that a federal law is the common denominator in determining whether or not the man who was actually an employee of the Government and also whether he was acting within the scope of his employment. I want to point this out though to Your Honor that as far as this case is concerned, it doesn't make any difference whether you look to federal law or whether you look to state law. The Court of Appeals in fact stated plainly in their opinion that even reference to state law would be of no comfort to the plaintiff in this case because the Court of Appeals went on to hold further that no private employer under the law of any state would be held liable in a factual situation of this sort, where an employee --
Hugo L. Black: But why -- on what do they base that? Aren't there a number --
Morton H. Hollander: Petitioner has been unable --
Hugo L. Black: Aren't there a number of states that hold that the question of deviation from the -- from the task which the employer has imposed to the employee to take is not a matter that can be put within sharp definition, but determined by the circumstance and left for the circumstances in this particular case.
Morton H. Hollander: Oh yes, Your Honor, there's absolutely no doubt about that. The only difficulty, Your Honor, is that this is not a deviation case. He wasn't on an official mission from which he had deviated --
Hugo L. Black: Well, you get back then to the question of whether he was authorized, and if -- why would it not be an official mission if they authorized for recreational purpose, soldiers who take this, go to places anywhere they'd be within the limits. That was a part of the program of the army. Why would it not be an -- an authorized purpose to go there and why do you say that that wouldn't be for an official purpose?
Morton H. Hollander: Well, as I say, Your Honor, I -- I can conceive of situations where the army takes such a vital interest in a particular recreational activity that the discharge of that recreational activity is of such vital and acute interest to the military establishment that its discharge might conceivably be viewed as having been primarily in the Government's interest rather than the individual employees, and for that reason, the employees engaged in that activity would be considered as having been within the scope of their employment at the time. I can see where an army (Voice Overlap)--
Hugo L. Black: A question of fact? A certain question of fact?
Morton H. Hollander: Yes, Your Honor. I think so. I think that the question of fact in this case has been resolved. And I think it was resolved. I think it was correctly resolved. It was resolved by the District Court. There was an appeal to the Court of Appeals. It was resolved again by the Court of Appeals. Both courts --
Earl Warren: Mr. Hollander, I don't -- I don't believe you carried through to a conclusion your answer to Mr. Justice Black on whether this situation is controlled by federal or state law. Would you -- would you give us a precise answer to that?
Morton H. Hollander: Our short answer, Your Honor, is that the matter is controlled by federal law. But I think that in the circumstances of this case, it makes absolute -- absolutely no difference because whether you resort to federal law or whether you resort to state law, a petitioner can find no comfort because he has not cited and we have been unable to find any case in any jurisdiction which would impose liability upon a private employer for a tort of this sort under the theory of respondeat superior.
Speaker: Don't you mean -- perhaps I don't seem to understand your answer to the Chief Justice. It's controlled by federal laws of law -- so far as the liability and the exception that you say, but is it not controlled by state law so far as liability of admitted -- of persons admittedly covered by the Act?
Morton H. Hollander: Yes, Your Honor, if I understand Your Honor's question to be whether on the merits on the questions of negligence, contributory negligence, proximate causation, damages --
Speaker: That -- (Voice Overlap) --
Morton H. Hollander: -- the state law apply absolutely.
Speaker: But the federal law applies --
Morton H. Hollander: The Government exclusively --
Speaker: -- in determining who --
Morton H. Hollander: Who is an employee after -- after all --
Speaker: (Voice Overlap)
Morton H. Hollander: The -- the Government cannot find that because it operates within the 48 states in the territories that the same person, as soon as he leaves State A and goes across to State B is an employee for the purposes of State A but is not an employee for State B. We think all of the basic considerations are set forth in this Court's three opinions in the Feres case, the (Inaudible) case, and Standard Oil.
Felix Frankfurter: You -- you seem to indicate that it's obvious, that matter of course, the fellow might (Inaudible) suppose this one from California but not in New Mexico. Why is that so obvious that we do not here see it all because what -- what this Act does eventually is to give vital instructions that you can come up with against the United States (Inaudible) in a place where it is going -- where that occurred?
Morton H. Hollander: Yes, Your Honor, its certainly --
Felix Frankfurter: Why -- why is it so terrible to think that in -- if California has a special document read by a man who is (Inaudible) it means subjection of that report (Inaudible) your application of it.
Morton H. Hollander: The basis is still --
Felix Frankfurter: But if -- we're confident with just this one, why that simply -- why is so terrible (Voice Overlap) --
Morton H. Hollander: Well, the basis --
Felix Frankfurter: What's so terrible about that?
Morton H. Hollander: The basis for liability will vary as far as the merits of the case are concerned, Your Honor.
Felix Frankfurter: Then why shouldn't they as to this?
Morton H. Hollander: Because I -- in -- in view of those three decisions which we rely on, I think it would be hard to impute to Congress an intent in writing the Tort Claims Act to supplant the uniform relationship between the Government and its employees by the --
Felix Frankfurter: Do you think that Congress will (Inaudible)?
Morton H. Hollander: I -- I think it would be unfair to -- to impute to Congress a -- a contrary result, one which would result in the irrational plan of subjecting the Government to different types of employment relationships in the 48 states.
Felix Frankfurter: It isn't a question of different types of employment relations, it's a question of what little significance to follow from (Inaudible) in one situation against another. And I think --
Morton H. Hollander: Well --
Felix Frankfurter: I think -- I think it was a very a minded (Inaudible) a very versatile body that we can't tell what they might think if they really had to think when the statute didn't --
Morton H. Hollander: Well that if -- the -- the question of course is before this Court for the first time, three of the Courts of Appeals have -- have passed on it and we cite --
Felix Frankfurter: So how do we get -- where would we get this general law, what is brought in employment. Still it's federal law, where do we get it from?
Morton H. Hollander: Oh --
Felix Frankfurter: (Voice Overlap)
Morton H. Hollander: From the same -- no --
Felix Frankfurter: (Inaudible)
Morton H. Hollander: The -- the generally established principles that have guided the federal courts traditionally in evaluating the scope of employment question, the respondeat superior relationship, you would get it from the cases from the federal cases --
Felix Frankfurter: They may be broad --
Morton H. Hollander: -- and before --
Felix Frankfurter: -- during the Erie and Tompkins.
Morton H. Hollander: Before Erie and Tompkins, yes, Your Honor.
Felix Frankfurter: Well, that Erie and Tompkins hasn't rejected undesirability of that and now to use it (Inaudible) connection.
Morton H. Hollander: Erie and Tompkins, of course, rejected it in a nongovernmental sphere, Your Honor.
Felix Frankfurter: I understand that.
Morton H. Hollander: There -- there were immediate exceptions to Erie against Tompkins -- to Erie against Tompkins drawn within a short period of time thereafter with respect to the Government relationship and this Court has always viewed the relationship between the employee and -- and the Government. The Government employment relationship has always been viewed as exclusively one for a federal law. We think and in any event, Your Honor, that in this case it essentially did -- no difference at all because here it's clear that the California law or Guamanian law, the law of any other jurisdiction will coincide perfectly with the federal law on the question and that you reach the same result no matter what law you look to. Now --
Speaker: Does this case boil down to the question of whether or not this soldier was engaged in the recreational activity at the time of this Act? If it was recreational, then it was authorized. And if it was authorized, he's acting in the scope of his employment. If it wasn't, it wasn't.
Morton H. Hollander: Well, Your Honor, I think it -- it boils down to the question as to whether or not his activity at the time of the commission of the tort he committed was activity of furtherance to his employer's interest and therefore met the -- the chief criteria for determination of respondeat superior liability.
Earl Warren: Mr. Clausen.
Henry C. Clausen: Some of the questions asked by Your Honors have been asked of the witnesses and are in the record on this factual aspect and I would like to advert to them. For example, the passenger Smith was asked at page 134 of the record this question, is it correct that -- rather, it is correct, is it not, that the trip tickets including the said trip ticket mentioned in service stock was always passed around between the men working in that section regardless of the name of the individual to whom the trip ticket was made out? Answer - Yes, sir, that is correct, although, I don't know if this vessel -- this vehicle, had a trip ticket. Then state whether that was the usual procedure. Now what I'm stating to Your Honor is the only evidence in the record. This is the controlling evidence. So regardless of any finding that any court may have made on my attack on the finding, it would be unsubstantiated if this is the evidence of what I'm saying is true. Question - State whether that was the usual procedure, in other words, to pass these trip tickets around, whether the use of the vehicle was official business or recreation of the individual using it. Answer - Yes, sir. That was the usual procedure. When it was for recreation, it was used for that purpose and when it was for official business, it was used for that purpose. State whether the trip ticket in question was issued therefore for official business was by this usual procedure also, for your use of the vehicle for recreation? Answer - If there was a trip ticket, the vehicle could have been used for official business or for recreation. Now then, at page 139 of the witness here, is the passenger in the car, that's Schmidt, 138. For how long a period to your knowledge was the procedure noted above with respect to the mode and method of trip tickets covering any motor vehicle in effect on the island of Guam? Answer - As long as I was over there, and I was over there for about 15 months as of about March 3, 1949. Give the names, rank, grade and stations of the various people in the United States Armed Forces who to your knowledge, authorized or followed the noted mode and method of trip tickets and procedure prior to the date of the collision? Answer - Every one in my outfit use this procedure. I -- I remember the names of private first-class Slinker, Sergeant Rafael Herrera, and Lieutenant John Reese. I can't remember any other names. I don't know their present locations, rank or station. When Seabourn set forth in his statement the trip ticket was good for this vehicle until 9:30 a.m., Friday, March the 4th. State the mode and method of obtaining such a trip ticket and by whom it was issued. Answer - I don't know who issued the trip ticket which Seabourn had if he had one. But the method of obtaining trip tickets was to take the vehicle kept in the squadron area down to the dispatch office, obtain a trip ticket from the dispatcher who was on duty and there was a dispatcher on duty 24 hours a day. Question - When Seabourn states in his statement, the trip tickets and service truck were always passed around between the men working in that section regardless of the name of the individual the trip ticket was made out to. State how long such a procedure had been followed to your knowledge in your section. Answer - The procedure was followed in the section I was in as long as I was assigned to the section. I was in the section about a year. Question - When Seabourn set forth in his statement, that was the usual procedure whether the -- whether the use of the vehicle was official business or recreation of the individual using it. State how long that procedure had been followed to your knowledge in your section before the collision? Answer - That procedure was also followed during the time I was in the section and I had been in the section about a year before March 03, 1949. Question - State the individuals in your section who followed that procedure including officers and enlisted men. Answer - All the men in the section used the truck and some of the men that I remember who were in my section were private first-class Slinker, Sergeant Herrera, Lieutenant John Reese, the same as I mentioned before. And Your Honor, without laboring them out of here, the same testimony was given by Seabourn on pages 126, 127, 130 and 131. I did wish to advert to counsel's statement that I was basing my case on this permissive use statute of California, I am not. California follows the respondeat theory doctrine. The permissive use statute is merely a statute which says that if you permit someone to take your vehicle, you -- you are responsible up to a given sum of $5000. But the Murphey case points out that California follows the traditional common law, respondeat theory superior doctrine and which can't be found in federal law since there is no federal common law. Now that's pointed out here in the Murphey case and in the Murphey case the man was authorized, Your Honors, to take the vehicle, drive to the town of Klamath in Northern California and instructed to park the car right at the place of amusement, namely, the movie house. He deviated. He didn't do that. He took the car, brought some men down and then departed and deviated. He went then to -- of course, to pick up some women. And then he had something to drink. And then when he -- he was going away in some prohibited mission to, namely, to an Indian ceremonial and while enroute on this deviated, departure mission, he caused a death in the Ninth Circuit in 179 F.2nd, 743 reversed the trial court and held that under the law of California, applicable under the Federal Torts Claim Act, that the Government in this case intended and the Congress intended to assume that risk can bear that burden.